Citation Nr: 0903926	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  07-30 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for cause of death for 
burial purposes.


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The veteran had pre-war service in the Philippine 
Commonwealth Army from November 1941 to December 1941.  He 
was beleaguered from December 1941 to April 1942.  He was a 
prisoner of war from April 1942 to June 1942.  He was in no 
casualty status from June 1942 to May 1945.  He served in the 
Regular Philippine Army in May 1945.  He died in March 2003.  
The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which declined to 
reopen the appellant's claim for service connection for the 
veteran's cause of death for burial purposes.

Where the claim in question has been finally adjudicated at 
the RO level and not appealed, the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the Board 
must determinate whether new and material evidence has been 
received prior to reaching the merits of the claim.


FINDINGS OF FACT

1.	The claim for service connection for cause of death for 
burial purposes was previously denied in a March 2004 rating 
decision.

2.	The record does not contain any new evidence that relates 
to an unestablished fact necessary to substantiate the claim 
or raises a reasonable possibility of substantiating the 
claim.






CONCLUSIONS OF LAW

1.	The March 2004 rating decision that denied service 
connection for cause of death for burial purposes is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2008).

2.	New and material evidence has not been received to reopen 
a claim for service connection for cause of death for burial 
purposes.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156, 3.1600 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In the context of a claim to reopen a previously denied claim 
for service connection, the notice requirements of 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159 require VA to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  The failure to provide notice of 
what constitutes material evidence in this context would 
generally be the type of error that has the natural effect of 
producing prejudice because it would constitute a failure to 
provide a claimant notice of a key element of what it takes 
to substantiate a claim to reopen.  Kent v. Nicholson, 20 
Vet. App. 1 (2006),

Here, the RO sent correspondence November 2006 that met the 
requirements set forth in Kent and discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  

There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006) (specifically declining to address harmless 
error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 
473 (2006); Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the adjudication in the July 
2007 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2008).  Service connection for cause of 
death for burial purposes was previously denied in a March 
2004 rating decision.  The veteran did not file a timely 
appeal to that decision.  Accordingly, the decision became a 
finally adjudicated claim.

A finally adjudicated claim may only be reopened if new and 
material evidence is submitted.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the prior final denial and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The appellant filed her original claim for service connection 
for the veteran's cause of death for burial purposes in 
September 2003.  Under the applicable law, surviving spouses 
may be entitled to an allowance for the cost of the veteran's 
funeral and burial expenses, including the cost of 
transporting the body to the place of burial, if the veteran 
died as a result of a service-connected disability or 
disabilities.  38 U.S.C.A. § 2307; 38 C.F.R. § 3.1600(a).  
The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  A contributory cause of death is one that 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).  

At the time of his death, the veteran was service-connected 
for ischemic heart disease as a residual of beriberi as a 
POW, and irritable bowel syndrome with intestinal parasitism.  

The evidence before VA at the time of the previous denial 
included the veteran's service medical records, a clinical 
abstract from San Geronimo General Hospital, and the 
veteran's death certificate.  The hospital record showed that 
the veteran was involved in a vehicular accident in March 
2003 and sustained many life-threatening injuries.  His March 
2003 death certificate showed that he subsequently died of 
cardiorespiratory arrest, cerebral contusion and subdural 
hematoma, intracerebral hemorrhage, complete distal third 
left fibula open fracture, and depressed skull fracture.  

The RO found that the record failed to show that the 
veteran's service-connected disabilities caused or 
accelerated his death.  The RO also determined that there was 
no evidence that his death was in any way attributed to his 
POW experience.  Therefore, the claim was denied.  

The appellant applied to reopen her claim in October 2006.  
In support of her application, she submitted a November 2006 
medical certificate from San Geronimo General Hospital and a 
May 2007 report from the Philippine National Police.  The 
November 2006 medical certificate lists the injuries the 
veteran suffered in the 2003 accident.  The May 2007 police 
report provides further details about how the accident 
occurred.

After a careful review of the evidence, the Board finds that 
while the current record contains evidence that was not 
previously submitted to agency decision makers, the new 
evidence is not material.  The information contained in the 
2006 medical certificate is identical to the information 
contained in the previously submitted hospital clinical 
abstract and the veteran's death certificate.  Thus, the 
medical certificate is cumulative and redundant of evidence 
of record at the time of the prior final denial.  Further, 
the police report does not include any information about the 
medical causes of the veteran's death.  Neither piece of 
evidence contains any evidence to demonstrate whether the 
veteran's death was due to any disease or injury incurred in 
or aggravated by service.  Therefore, the new evidence does 
not relate to an unestablished fact necessary to substantiate 
the claim.  

Accordingly, the Board finds that the evidence submitted is 
not material.  Therefore, the claim may not be reopened and 
service connection for cause of death for burial purposes 
must remain denied. 


ORDER

Service connection for cause of death for burial purposes 
remains denied because new and material evidence has not been 
submitted to reopen the claim. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


